  Case 5:18-cv-00098-LGW-BWC Document 24 Filed 05/26/20 Page 1 of 5
                                                                                                   FILED
                                                                                        John E. Triplett, Acting Clerk
                                                                                         United States District Court

                                                                                     By CAsbell at 9:34 am, May 26, 2020
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 RUSSELL VICKERY,

                Plaintiff,                                 CIVIL ACTION NO.: 5:18-cv-98

        v.

 DOCTOR GUY AUGUSTIN,

                Defendant.


     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       This matter is before the Court on multiple Motions Plaintiff filed. For the reasons set

forth below, the Court GRANTS Plaintiff’s Motion to Amend, doc. 16, and DENIES as moot

Plaintiff’s Motion for Leave to Proceed in Forma Pauperis, doc. 17. The Court DIRECTS the

Clerk of Court to amend the docket to so that Document Number 20 is described as a “Motion

for Preliminary Injunction.” Further, I RECOMMEND the Court DENY Plaintiff’s Motion for

Preliminary Injunction. Doc. 20.

                                        BACKGROUND

       On March 24, 2020, the Court issued a Report recommending dismissal of Plaintiff’s

monetary damages claims against Defendants in their official capacities and his claims against

Defendants Stewart and Lewis. Doc. 13 at 1. Contemporaneous with that Report, the Court

ordered service on Plaintiff’s claims for deliberate indifference and violations of the Americans

with Disabilities Act against Defendant Augustin. Doc. 14 at 1. On April 27, 2020, Plaintiff

filed a Motion to Amend, doc. 16, and a Motion for Leave to Proceed in Forma Pauperis, doc.

17. Plaintiff also filed a Motion for Preliminary Injunction. Doc. 20.
     Case 5:18-cv-00098-LGW-BWC Document 24 Filed 05/26/20 Page 2 of 5



                                          DISCUSSION

I.      Motion to Amend

        Litigants may, as a matter of course, amend a pleading once within 21 days of service.

Fed. R. Civ. P. 15(a). After 21 days pass, a contested amendment may only be filed with leave

of court. Id. The Federal Rules of Civil Procedure provide that leave should be “freely” given

“when justice so requires” and, thus, Rule 15 skews in favor of admissibility. Id.; Foman v.

Davis, 371 U.S. 178, 182 (1962) (“Rule 15(a) declares that leave to amend ‘shall be freely given

when justice so requires’; this mandate is to be heeded.”); Halliburton & Assocs., Inc. v.

Henderson, Few & Co., 774 F.2d 441, 443 (11th Cir. 1985); Duncan v. Marion Cty. Sheriff’s

Dep’t, No. 5:03-cv-416, 2005 WL 8159841, at *2 (M.D. Fla. May 26, 2005). Thus, the Court

GRANTS Plaintiff’s Motion to Amend. Doc. 16.

        However, Plaintiff’s Amended Complaint does not impact the analysis in the Court’s

previous Report and Recommendation, doc. 13. The Amended Complaint, doc. 16-1, attached to

Plaintiff’s Motion, doc. 16, appears to be an exact copy of his original Complaint. Doc. 1. In his

Motion to Amend, Plaintiff states the purpose of his amendment is to clarify that each Defendant

in being sued in both their official and individual capacities. Doc. 16 at 2. This clarification

does not change the Court’s analysis in the previous Report and Recommendation. The Court

still recommends the dismissal of all of Plaintiff’s § 1983 claims for monetary damages against

Defendants in their official capacities and all claims against Defendants Stewart and Lewis.

II.     Preliminary Injunction

        Plaintiff seeks a preliminary injunction against all Defendants, ordering them to treat his

Hepatitis C with certain medications, or therapies, he refers to as “DAAs”. Doc. 16 at 2–4; Doc.

16-1 at 11; Doc. 20 at 1–2.




                                                 2
  Case 5:18-cv-00098-LGW-BWC Document 24 Filed 05/26/20 Page 3 of 5



       To be entitled to a preliminary injunction, Plaintiff must show: (1) a substantial

likelihood of ultimate success on the merits; (2) an injunction or protective order is necessary to

prevent irreparable injury; (3) the threatened injury outweighs the harm the injunction or

protective order would inflict on the non-movant; and (4) the injunction or protective order

would not be adverse to the public interest. Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223,

1225–26 (11th Cir. 2005).

       In this Circuit, an “injunction is an extraordinary and drastic remedy not to be granted

unless the movant clearly established the ‘burden of persuasion’ as to the four requisites.”

Horton v. City of Augustine, 272 F.3d 1318, 1326 (11th Cir. 2001). If a plaintiff succeeds in

making such a showing, then “the court may grant injunctive relief, but the relief must be no

broader than necessary to remedy the constitutional violation.” Newman v. Alabama, 683 F.2d

1312, 1319 (11th Cir. 1982). Accordingly, where there is a constitutional violation in the prison

context, courts traditionally are reluctant to interfere with prison administration, unless there is a

clear abuse of discretion. See Procunier v. Martinez, 416 U.S. 396, 404–05 (1974)

(“Traditionally, federal courts have adopted a broad hands-off attitude toward problems of prison

administration [because] . . . courts are ill equipped to deal with the increasingly urgent problems

of prison administration and reform.”), overruled on other grounds by Thornburgh v. Abbott,

490 U.S. 401 (1989). In such cases, “[d]eference to prison authorities is especially appropriate.”

Newman, 683 F.2d at 1320–21 (reversing district court’s injunction requiring release of prisoners

on probation because it “involved the court in the operation of the State’s system of criminal

justice to a greater extent than necessary” and a less intrusive equitable remedy was available).

       Plaintiff has not shown he has satisfied the prerequisites in order to be entitled to

injunctive relief at this time. At this early stage, Plaintiff has not shown the requisite likelihood




                                                  3
  Case 5:18-cv-00098-LGW-BWC Document 24 Filed 05/26/20 Page 4 of 5



of success on the merits of his claims. Moreover, Plaintiff fails to show that injunctive relief is

necessary to prevent irreparable injury. This is not to say that Plaintiff will not eventually be

able to obtain injunctive relief, merely that the Court will not interfere at this time on the facts

before it. Accordingly, I RECOMMEND the Court DENY Plaintiff’s request for a temporary

restraining order or preliminary injunctive relief. Doc. 20.

III.   Plaintiff’s Motion for Leave to Proceed in Forma Pauperis

       Plaintiff also filed a Motion for Leave to Proceed in Forma Pauperis. Doc. 17. As this

Court has already granted Plaintiff leave to proceed in forma pauperis, docs. 2, 4, the Court

DENIES as moot Plaintiff’s Motion. Doc. 17.

                                          CONCLUSION

       For the reasons set forth above, the Court GRANTS Plaintiff’s Motion to Amend, doc.

16, and DENIES as moot Plaintiff’s Motion for Leave to Proceed in Forma Pauperis, doc. 17.

The Court DIRECTS the Clerk of Court to amend the docket to amend the name of Document

20 to “Motion for Preliminary Injunction.” Further, I RECOMMEND the Court DENY

Plaintiff’s Motion for Preliminary Injunction. Doc. 20.

       Any party seeking to object to this Report and Recommendation is to file specific written

objections within 14 days of the date on which this Report and Recommendation is entered. See

28 U.S.C. § 636(b); Federal Rule of Civil Procedure 72(b)(2). Any objections asserting that the

Magistrate Judge failed to address any contention raised in the Complaint must also be included.

Failure to do so will bar any later challenge or review of the factual findings or legal conclusions

of the Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A

copy of the objections must be served upon all other parties to the action. The filing of

objections is not a proper vehicle through which to make new allegations or present additional




                                                   4
  Case 5:18-cv-00098-LGW-BWC Document 24 Filed 05/26/20 Page 5 of 5



evidence. Furthermore, it is not necessary for a party to repeat legal arguments in objections.

The parties are advised that failure to timely file objections will result in the waiver of rights on

appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648 F. App’x 787, 790 (11th Cir.

2016); Mitchell v. United States, 612 F. App’x 542, 545 (11th Cir. 2015).

        Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

        SO ORDERED and REPORTED and RECOMMENDED, this 26th day of May,

2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  5
